     Case: 1:19-cr-00869 Document #: 86 Filed: 07/09/21 Page 1 of 1 PageID #:974

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                      Case No.: 1:19−cr−00869
                                                        Honorable Robert W. Gettleman
Thomas Osadzinski
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, July 9, 2021:


      MINUTE entry before the Honorable Robert W. Gettleman as to Thomas
Osadzinski: Defense counsel's request to extend the time to file its reply brief is granted.
Defendant's replies due 7/27/2021. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
